DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment of 7/24/20 has been entered in full. Claims 1, 3-5, 7, 8, 9 and 12-14 are amended. New claims 16-21 are added.
Claims 1-21 are pending in the instant application.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims are Directed to Multiple Categories of Inventions
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A 
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 10, drawn to a method of treatment comprising administering an IL-33 antagonist that is an antibody having binding affinity for IL-33.

Group II, claim 11, drawn to a method for treatment comprising administering an IL-33 antagonist that is an antibody directed against the extracellular domain of ST2.

Group III, claim 12 and 20, drawn to a method for treatment comprising administering an IL-33 antagonist that comprises an extracellular domain of ST2.

Group IV, claim 21, in so far as it is drawn in the alternative to a method for treatment comprising administering an IL-33 antagonist that is a nucleic acid based inhibitor of IL-33 expression, including siRNA or antisense oligonucleotide.

Group V, claim 21, in so far as it is drawn in the alternative to a method for treatment comprising administering an IL-33 antagonist that is a nucleic acid based inhibitor of ST2 expression, including siRNA or antisense oligonucleotide.

Group VI, in so far as it is drawn to a preservation solution comprising an IL-33 antagonist that is an antibody having binding affinity for IL-33.

Group VII, in so far as it is drawn to a preservation solution comprising an IL-33 antagonist that is an antibody directed against the extracellular domain of ST2.

Group VIII, in so far as it is drawn to a preservation solution comprising an IL-33 antagonist that comprises an extracellular domain of ST2.

Group IX, in so far as it is drawn to a preservation solution comprising that is a nucleic acid based inhibitor of IL-33 expression, including siRNA or antisense oligonucleotide.


Group X, in so far as it is drawn to a preservation solution comprising an IL-33 antagonist that is a nucleic acid based inhibitor of ST2 expression, including siRNA or antisense oligonucleotide.

Note:	
Claims 1-9, 14 and 16-19 are linking claims that links Groups I-V. 
Claim 13 is a linking claim that links Groups IV and V.
Claim 15 is a linking claim that links Groups VI-X.
According to Office practice, the linking claims are not included in the inventions listed above, but will be examined together with the elected invention.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The technical feature linking Groups I-X appears to be that they all relate to an IL-33 antagonist, a group that includes soluble ST2. However, the prior art teaches IL-33 antagonists, such as soluble ST2; e.g., see Bao et al, 2011. Journal of Clinical Immunology. 32(3): 587-594 (cited on the 7/24/20 IDS). The earliest date to which the application claims priority is 1/24/18. Therefore, the technical feature linking the inventions of Groups I-X does not constitute a special technical feature as defined by PCT rule 13.2, as it does not define a contribution over the prior art.

Linking Claims
Claims 1-9, 14 and 16-19 are linking claims that links Groups I-V; claim 13 is a linking claim that links Groups IV and V; and claim 15 is a linking claim that links Groups VI-X.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s). Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable linking claim(s) will be entitled to examination in the instant application. Applicant(s) are advised that if any such claim(s) depending from or including all the limitations of the allowable linking claim(s) is/are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election(s) of species
An election of species is also required, as follows.
This application contains claims directed to more than one species of patient of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 	
The species are as follows: patient undergoing liver resection; patient undergoing revascularization following myocardial infarction; patient undergoing revascularization 
Currently, the following claim(s) are generic: 1, 10-13, 15, 20 and 21.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each type of patient was known in the prior art. Therefore, the species do not share a special technical feature, as they do not share a contribution over the prior art.

Applicants are required, in reply to this action, to elect a single species of patient, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim. 

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646